DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/834,646 filed on 3/30/2020.
Currently, claims 1-14 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 is being considered by the examiner.
Claim Objections
Claims 2-14 are objected to because of the following informalities: claims 2-14, line 1; the claimed preamble “A seat” should be read -- The seat --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 11, line 2; a phrase “which” is confusing and indefinite because unclear whether “which’ referring to which structure? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2019/0344043 to Migneco et al. (‘Migneco’)
Re claims 1-2: Migneco discloses a seat 20 having a seat bottom and a seat back, at least one of the seat bottom and the seat back comprising: a trim cover (e.g. wherein an occupant 36 seats on, Fig. 1A) having a seating surface; and a plurality of individually-controllable massage elements 102 (par. [0029], line 7) underlying the trim cover, each of the plurality of individually-controllable massage elements 102 having a surface facing the trim cover (Fig. 1A), wherein at least a portion of the surface includes a heating layer 90 selectively configured to generate heat; and wherein the heating layer 90 is inherently having at least one of an electrically conductive coating, a laminated resistive heater, a flex heater, and a carbon heater.
Re claim 3: wherein the heating layer 90 defines a contact region on the surface of each of the plurality of individually-controllable massage elements 102 that, when activated, applies pressure respectively to a seat occupant. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 4: wherein the plurality of individually-controllable massage elements 102 are pressurizable elements configured to activate pneumatically or electro-pneumatically (par. [0029]).
Re claim 5: wherein the plurality of individually-controllable massage elements 102 are operably coupled to a controller 40 configured to selectively and independently activate the plurality of individually-controllable massage elements and the heating layer (Fig. 2).
Re claim 6: wherein the plurality of individually-controllable massage elements 102 are inflatable bladders (par. 0029], lines 8).
Re claim 7: wherein the plurality of individually-controllable massage elements 102 are hollow bodies configured to be pressurized with a medium (e.g. inflate or deflate, par. [0029], lines 8).
Re claims 8-9: further comprising a heat mat 90 underlying the trim cover (Fig. 1A, par. [0028], lines 12-13) and wherein the heat is a flex heater.
Re claim 10: wherein the heat mat 90 is overlying the plurality of individually-controllable massage elements 102.
Re claim 14: further inherently comprises a foam cushion underlying the trim cover (e.g. wherein the occupant seats on, Fig. 1A), the foam cushion having a first side facing the trim cover and an opposite second side.
 Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a seat, which including a heat mat includes apertures at locations in which the heat mat overlies the plurality of individually-controllable massage elements (claim 11); wherein the apertures are slits positioned along at least a portion of a periphery of the plurality of individually-controllable massage elements enabling movement thereof relative to the heat mat (claim 12); and wherein the apertures are openings extending along and exposing the surface of the plurality of individually-controllable massage elements through the openings (claim 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale